Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00892-CV
____________
 
CHARTER AUTO LEASING AND RENTAL, INC. d/b/a CHARTER
AUTO LEASING and SHYH-KUEN ROGER WU, Appellants
 
V.
 
JOHN REGER, Appellee
 

 
On Appeal from the
270th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-71612
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 8, 2008.  On December 4, 2008, this
court ordered the parties to mediate this case.  On January 5, 2009, the Court
was advised that the case had settled, and the appeal was abated pending
completion of the settlement terms.  On February 13, 2009, appellants filed an
unopposed  motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The appeal is reinstated and the
motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.